Title: To Alexander Hamilton from Richard Harison, [September 1789]
From: Harison, Richard
To: Hamilton, Alexander


[New York, September, 1789]
Dr Sir,
The Subject which you have mentioned was in a great Measure new to me. However I cannot hesitate as to the Validity of a Bond given to the United States, the People of which I think form one great Body politic for all the important Purposes of Government. The Constitution speaks of “Controversies to which the United States Shall be a Party” as forming a Branch of the Judicial Power; and I can have no Idea of the United States being a Party to a Controversy, except they are considered in their politic Capacity, as an Individual, capable of suing, but perhaps not amenable as a Defendant before any Tribunal.

The Rules of Evidence & Trial which respect the private Members of the Community cannot I think be applied to the Public, and therefore no Objection arises from them to Securities given or Suits carried on for the United States. Besides the same Rules would apply, where the Securities were taken on Behalf of the United States as if taken directly to them.
Such are my Ideas upon the general Question, tho’ upon the whole I am of Opinion that the Act for registering & clearing Vessels &ca. had in Contemplation that the Bond should be given to the Collector in his own Name in Behalf of the United States.
The Expressions however are not so certain, but that I should think either Mode might be adopted.
With great Respect &ca.
